Form OFT

                                   UNITED STATES BANKRUPTCY COURT
                                        Northern District of California


In re Debtor(s):                                                       Case No.: 19−41153 RLE 7
                                                                       Chapter: 7
Roger Lynell Dorris



                                             ORDER AND NOTICE
                         re: Failure to Submit Federal Income Tax Return to the Trustee




The trustee has certified that the debtor(s) named above failed to submit a copy of their Federal Income tax return to
the Trustee as required by 11 U.S.C.§ 521(e)(2)(A)(i).

IT IS HEREBY ORDERED that unless within 14 days of the date of this order, the debtor(s) either: (a) provides the
trustee with a copy of the required tax document; (b) files a declaration which demonstrates that the failure to so
comply is due to circumstances beyond the control of the debtor; or (c) files a written response to this Order and
Notice and requests a hearing, the court SHALL DISMISS this case without further notice or hearing. If a request for
a hearing is made by the debtor(s), the trustee will provide written notice of the hearing.




Dated: 6/12/19                                     By the Court:


                                                   Roger L. Efremsky
                                                   United States Bankruptcy Judge




     Case: 19-41153         Doc# 16       Filed: 06/12/19      Entered: 06/12/19 22:30:03           Page 1 of 1
